*198OPINION.
Smith:
The only issue in this appeal is whether the taxpayer falsified its books of account for the fiscal year ended June 30, 1919, by a debit to profit and loss of $37,437.49, and, as a result thereof, *199filed a false and fraudulent return for such, fiscal year. The return filed showed a net loss of $26,296.70. It is now admitted that mistakes were made in the preparation of the return. The Commissioner has not, however, imputed fraud with respect to any of the errors alleged to have been committed by the taxpayer, except with respect to the debit to profit and loss above referred to. The taxpayer’s books of account do not make it clear to whom or for what purpose charges to the Louisiana factory account were made. Supporting vouchers have been destroyed or lost.
The debits to.the Louisiana factory account at the close of the fiscal year ended June 30, 1919, amount to $57,558.32. The taxpayer estimated as of the same date that its investment in this plant was $20,000. It is admitted 'that this is an estimate. The balance of the debits to this account is alleged to represent operating expenses, such as purchase of shrimp, cans, etc. The Bayou Lafourche plant was completed by September 30, 1918. Debits to the account were made in nearly every month of the fiscal year.
We are satisfied from the evidence of record that the investment of the taxpayer in the Bayou Lafourche plant (Louisiana factory) at June 30, 1919, was not in excess of $20,000. We are also satisfied that at least a part of the debits to the account were for operating expenses. The taxpayer admits an error in its opening entry of $11,000. This represented simply appreciation in the value of the plant at that time. We are also satisfied that there was no intention or attempt on the part of the taxpayer to misrepresent its profits on its books of account. We are, therefore, of the opinion that the taxpayer was in error only to the amount of $11,000 in the debit to profit and loss of $37,437.49. The deficiency should be determined upon the basis of a correct debit to profit and loss from the “ Louisiana factory ” account of $26,437.49. No fraud was committed by the taxpayer in the filing of its income-tax return for the fiscal year ended June 30, 1919, but it was negligent in understating its net income on that return to the extent of $11,000, and the 5 per cent penalty for negligence, imposed by section 250 (b) of the Revenue Act of 1918, was incurred upon any deficiency in tax caused thereby.